



EXHIBIT 10.55
CASH RETENTION AGREEMENT


This CASH RETENTION AGREEMENT (this “Agreement”), dated as of November 13, 2019
(the “Effective Date”), is by and between Tenneco Inc. (“Tenneco” together with
its subsidiaries and affiliates, the “Company Group”), and Peng Guo (the
“Executive”).
WHEREAS, Tenneco has announced that it plans to separate its businesses into an
Aftermarket and Ride Performance company and a Clean Air and Powertrain company
during 2020 (the “Separation”);
WHEREAS, the Executive has been involved in the transition process relating to
Tenneco’s acquisition of Federal Mogul LLC and the subsequent endeavors leading
to the separation of Tenneco’s businesses into two separate companies
WHEREAS, the continued services of the Executive are critical to Tenneco’s
strategy relating to separation of its businesses; and
WHEREAS, to incentivize the Executive to remain employed by the Company Group
through such separation and for a period thereafter, Tenneco desires to enter
into this Agreement and provide for the compensation specified herein to be paid
to the Executive, subject to all of the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree to the following:
1.
Definitions. In addition to defined terms included elsewhere in this Agreement,
the following capitalized terms when used herein shall have the meaning
specified:



(a)
“Cause” shall mean the Executive’s: (i) willful failure to perform substantially
his or her duties (other than any such failure resulting from incapacity due to
Disability); (ii) commission of, or indictment for, a felony or any crime
involving fraud or embezzlement or dishonesty or conviction of, or plea of
guilty or nolo contendere to a crime or misdemeanor (other than a traffic
violation) punishable by imprisonment under federal, state or local law; (ii)
engagement in an act of fraud or other act of willful dishonesty or misconduct,
towards the Company Group or any member thereof, or detrimental to Company Group
or any member thereof, or in the performance of the Executive’s duties; (iv)
negligence in the performance of employment duties that has a materially
detrimental effect on the Company Group or any member thereof; (v) violation of
a federal or state securities law or regulation; (vi) the use of a controlled
substance without a prescription or the use of alcohol which, while performing
services on behalf of the Company Group or any member thereof, in each case,
significantly impairs the Executive’s ability to carry out his or her duties and
responsibilities; (vii) material violation of the policies and procedures of the
Company Group or any member of thereof applicable to the Executive; (viii)
embezzlement and/or misappropriation of property of the Company Group or any
member thereof; or (ix) conduct involving any immoral acts which is reasonably
likely to impair the reputation of the Company Group or any member thereof.



(b)
“Code” shall mean the Internal Revenue Code of 1986, as amended.



(c)
“Disability” shall mean the permanent and total disability of the Executive as
determined for purposes of the Company Group long-term disability plan in which
the Executive participates (or in which the Executive is eligible to
participate) at the time the determination is to be made.



(d)
“Good Reason” shall mean any of the following that occur without the Executive’s
written consent upon or following a Transaction: (i) a material diminishment in
the Executive’s status, position, duties or responsibilities with the Company
Group from those in effect immediately prior to the Transaction (or failure to
attain a previously announced enhanced role for such executive following the
Separation, if applicable); (ii) a material reduction in the Executive’s then
current annual cash compensation from the Company Group (or a successor, if
applicable) below the sum of (A) the Executive’s annual base salary or annual
base compensation from the Company Group in effect immediately prior to the
Transaction and (B) the Executive’s targeted annual long-term incentive award
for the calendar year completed immediately prior to the Transaction; provided,
however, that a material reduction






--------------------------------------------------------------------------------





for purposes of this clause (ii) shall not be deemed to have occurred if the
Executive’s then current annual cash compensation is reduced as part of an
overall cost reduction program that affects all senior executives of the
business unit in which, or by which, the Executive is employed and does not
disproportionately affect the Executive; (iii) relocation of the Executive’s
principal place of employment by more than fifty (50) miles from his or her
principal place of employment in effect immediately prior to the Transaction; or
(iv) a material breach of this Agreement by Tenneco or a successor hereto. The
Executive’s Termination Date shall not be considered to have terminated for Good
Reason unless the Executive gives written notice to Tenneco (or, following a
Transaction, his or her employer) of the occurrence of an event constituting
Good Reason, the Good Reason event is not cured within thirty (30) days
following the date on which the notice is received from the Executive, and the
Executive terminates his or her employment within fifteen (15) days after
expiration of the cure period.


(e)
“Payment Date” shall means, with respect to the Retention Bonus or any portion
thereof, the date that is sixty (60) days after the applicable Vesting Date
relating to the Retention Bonus (or such portion) and in no event later than two
and one-half (2-1/2) months following the end of the year in which the
applicable Vesting Date occurs.



(f)
“Qualifying Termination” occurs if the Executive’s Termination Date occurs
coincident with or following a Transaction as a result of (i) termination by the
Company Group without Cause or (ii) termination by the Executive for Good
Reason.



(g)
“Termination Date” shall mean the date on which the Executive’s employment with
the Company Group terminates for any reason; provided, however, that in
connection with a Transaction, the Executive’s Termination Date shall be
considered to have terminated only if his or her employment with the Company
Group and any successors (and affiliates of successors) terminates upon or
following the Transaction. Subject to the foregoing, the determination as to
whether the Executive has had a termination of employment (or separation from
service) shall be made in accordance with the provisions of section 409A of the
Code and the guidance issued thereunder without application of any alternative
levels of reductions of bona fide services permitted thereunder.



(h)
“Transaction” shall mean the consummation of the separation of the Company
Group’s businesses into two separate companies consisting of an Aftermarket and
Ride Performance company and a Clean Air and Powertrain company (whether
effected through a merger, exchange, sale of stock or assets or other
transaction).



2.Award of Retention Bonus. Subject to the terms and conditions set forth
herein, the Executive shall be entitled to receive a cash payment in an amount
equal to $500,000 (the “Retention Bonus”). The member of the Company Group that
is the employer of the Executive on the applicable Payment Date shall be
responsible for the payment of the Retention Bonus.


3.Vesting of Retention Bonus. The Executive’s right to the Retention Bonus shall
vest in accordance with the following, as applicable:


(a)
In the event that a Transaction occurs on or prior to December 31, 2020, one
third (1/3) of the Retention Bonus will vest on the closing of the Transaction,
one third (1/3) of the Retention Bonus will vest on December 31, 2020 and 1/3
will vest on December 31, 2021 (each such date a “Vesting Date”), provided that
the Executive’s Termination Date has not occurred as of the applicable Vesting
Date.



(b)
In the event that a Transaction does not occur on or prior to December 31, 2020,
fifty percent (50%) of the Retention Bonus will vest on December 31, 2020 and
fifty percent (50%) of the Retention Bonus will vest on December 31, 2021 (each
such date a “Vesting Date”), provided that the Executive’s Termination Date has
not occurred as of the applicable Vesting Date.



(c)
Notwithstanding the provisions of paragraphs (a) and (b), in the event that the
Executive’s Termination Date occurs as a result of death, Disability, or as a
result of termination by the Company Group without Cause, any portion of the
Retention Bonus that is not yet vested as of the Termination Date shall become
vested on the Executive’s Termination Date and the Termination Date shall be the
“Vesting Date” with respect to such portions of the Retention Bonus that become
vested on the Termination Date.



(d)
Notwithstanding the provisions of paragraphs (a) and (b), in the event that a
Transaction occurs prior to a Vesting Date and if the Executive’s Termination
Date occurs coincident with or after the Transaction and prior to a Vesting Date
as a result of a Qualifying Termination, any portion of the Retention Bonus that
is not yet vested as of the Termination Date shall become vested on the
Executive’s Termination Date and the Termination Date






--------------------------------------------------------------------------------





shall be the “Vesting Date” with respect to such portions of the Retention Bonus
that become vested on the Termination Date.


Except as otherwise expressly provided herein, in the event the Executive’s
Termination Date occurs for any reason (or no reason) prior to a Vesting Date,
the Executive shall forfeit all rights to receive any portion Retention Bonus
hereunder for which the Vesting Date has not occurred as of the Termination
Date.
4.
Payment of Retention Bonus. Subject to the terms and conditions of this
Agreement, the Retention Bonus (or portion thereof) that becomes vested in
accordance with Section 3 hereof shall be paid, in cash, upon the Payment Date.



5.Tax Withholding. Payment of the Retention Bonus hereunder shall be subject to
all applicable income and employment taxes and any other amounts that are
required by law to be withheld or deducted therefrom.


6.Unfunded Arrangement. The Retention Bonus hereunder shall not be deemed to
create a trust or other funded arrangement. The Executive’s rights with respect
to the Retention Bonus shall be those of a general unsecured creditor of the
Company Group, and under no circumstances shall the Executive have any other
interest in any assets of any member of the Company Group by virtue of the award
of the Retention Bonus.
 
7.No Right to Continued Employment. The Executive acknowledges and agrees that
the Executive’s employment with the Company Group is and shall remain “at-will”
and the Executive’s employment within the Company Group may be terminated at any
time and for any reason (or no reason) by the Executive or the Company Group,
with or without notice. Nothing in this Agreement shall confer upon the
Executive any right to continued employment with the Company Group (or their
respective successors) or to interfere in any way with the right of any member
of the Company Group (or their respective successors) to terminate the
Executive’s employment at any time.


8.Other Benefits. The Retention Bonus is a special incentive payment to the
Executive and shall not be taken into account in computing the amount of salary
or compensation for purposes of determining any bonus, incentive, pension,
retirement, death or other benefit under any other bonus, incentive pension,
retirement, insurance or other employee benefit plan of the Company, unless such
plan or agreement expressly provides otherwise. The Retention Bonus is an
additional incentive payment to the Executive and neither this Agreement nor
payment of the Retention Bonus shall supersede or replace any other benefits or
payments to which the Executive is or may become entitled under any other
benefit plan, program, policy or arrangement of the Company or any of its
affiliates.
9.Section 409A Compliance. It is intended that any amounts payable under this
Agreement shall either be exempt from or comply with section 409A of the Code.
The provisions of this Agreement shall be construed and interpreted in
accordance with section 409A of the Code. Notwithstanding any other provision of
this Agreement to the contrary, if any payment hereunder is subject to section
409A of the Code, and if such payment is to be paid on account of the
Executive’s termination of employment (or other separation from service) and if
the Participant is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code) and if any such payment is required to be made prior
to the first day of the seventh month following the Participant’s separation
from service or termination of employment, such payment shall be delayed until
the first day of the seventh month following the Participant’s termination of
employment or separation from service (or, if earlier, upon his or her death).
In no event shall Tenneco or any other member of the Company Group be liable for
any additional tax, interest, or penalties that may be imposed on the Executive
as a result of section 409A of the Code.


10.Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement or the relationship of the parties shall be
governed by and construed in accordance the laws of the States of Illinois;
without giving effect to any choice of law or conflict of law rules or
provisions.


11.Severability. The provisions of this Agreement shall be deemed severable. The
invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement in such jurisdiction or the validity, legality or
enforceability of any provision of this Agreement in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by applicable law.


12.Assignment; Successors. This Agreement is intended to bind and inure to the
benefit of and be enforceable by the Executive, Tenneco and the other members of
the Company Group and their respective heirs, successors and assigns. The
Executive may not assign his or her rights or delegate his duties or obligations
hereunder without the prior written consent of Tenneco. Tenneco or any other
member of the Company Group may assign its rights and obligations hereunder,
without the consent of, or notice to, the Executive, to (a) any of other member
of the , or (b) to any person or entity that acquires a member of the Company
Group or





--------------------------------------------------------------------------------





any portion of its business or its assets, in which case references to Tenneco
or an applicable member of the Company Group will refer to such assignee.


13.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.


14.No Obligation; Company Discretion. No provision of this Agreement shall be
interpreted to impose an obligation on Tenneco or any other member of the
Company Group to accept, agree to or otherwise consummate a Transaction. The
decision to consummate a Transaction, and all terms and conditions of such
transaction, including the amount, timing and form of consideration to be
provided in connection therewith, shall be within the sole and absolute
discretion of Tenneco.


15.Entire Agreement; Amendment. This Agreement constitutes the entire agreement
by the Executive and the Company with respect to the subject matter hereof, and
supersedes any and all prior agreements or understandings between the Executive
and the Company with respect to the subject matter hereof, whether written or
oral. This Agreement may be amended or modified only by a written instrument
executed by the Executive and the Company.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

























































































--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.






/s/ Peng Guo
___________________________________________


Executive




___________________________________________
TENNECO INC.




By: /s/ Roger J. Wood     
___________________________________________


Name: Roger J. Wood


Title:     Co-Chief Executive Officer






































Signature Page to Cash Retention Agreement







